                                                    U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                               ϲͬϮϰͬϮϬϮϭ            One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    June 24, 2021

BY ECF
                                              ƉƉůŝĐĂƚŝŽŶ'ZEd͘^KKZZ͘
The Honorable Stewart D. Aaron                ĂƚĞĚ͗:ƵŶĞϮϰ͕ϮϬϮϭ
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

RE:    United States v. Juan Ramirez 98 Cr. 438 (PGG) (SDA)

Dear Judge Aaron:

       On April 30, 2021, the Court issued an order directing the Government to provide
additional information regarding the trial record in connection with Count Three of the
indictment. 1 See Dkt. 442. The Court further ordered the Government to “brief the evidence
submitted to the jury in connection with Count Three.” The deadline for the Government’s
response was June 30, 2021.




1
 Following the defendant’s conviction at trial, on April 22, 2002, Judge Carter sentenced the
defendant to life imprisonment on Counts One, Two, Four, Five, Fifteen, and Sixteen; twenty
years’ on Counts Eight through Fourteen; and ten years’ on Counts Nineteen and Twenty-Five, all
of which sentences were imposed as concurrent sentences. Judge Carter also imposed five years’
imprisonment on Count Twenty-One to run consecutive to these sentences, and twenty years’
imprisonment on each of Counts Twenty-Two and Twenty-Three to run consecutive to each other
and to all of the other sentences. The defendant’s petition seeks to vacate only Counts Twenty-
One, Twenty-Two, and Twenty-Three. In other words, the defendant currently faces a sentence
of life imprisonment with a consecutive term of forty-five years imprisonment and through his
petition seeks to vacate only the final consecutive forty-five years of imprisonment. As a result,
even should the defendant’s relief be granted, the defendant will still face a term of life
imprisonment.
      Case 1:98-cr-00438-PGG-SDA Document 444 Filed 06/24/21 Page 2 of 2




        The Government has obtained a copy of the trial transcript in this matter, which transcript
is attached as exhibits to this letter. The Government, however, requests additional time to review
the transcript and to brief the evidence submitted in support of Count Three. Accordingly, the
Government requests an additional 14 days (until July 14, 2021) to file its brief.


                                                    Respectfully submitted,




                                                     AUDREY STRAUSS
                                                     United States Attorney for the
                                                     Southern District of New York


                                                 By: __________________________
                                                     Michael C. McGinnis
                                                     Assistant United States Attorney
                                                     (212) 637-2305


cc:    Juan Ramirez (by Mail)
